— Judgment modified on the law in accordance with the memorandum and as modified affirmed, with costs to the claimant. *645The findings of fact have been examined and affirmed. Memorandum: We find no reason to disturb the decision of the Court of Claims in regard to the amount of the claimant’s damage. We do not agree, however, with the method of computing the interest adopted by the court in its amended decision. We are of the opinion that subdivision 1 of section 19 of the Court of Claims Act is controlling and that the amendment to subdivision 1 of section 10 of that act made no change in reference to the computation of interest. As we view it, the claim accrued at the time of the appropriation; i.e., at the time the map and description were filed. The extension of the time within which to file a claim, effected by the 1948 amendment to section 10 of the act, did not effect a change in regard to the time when the claim accrued. We agree with the computation of interest employed by the court in its original decision. Such method is the same as the Court of Claims used in Simpson v. State of New York (130 N. Y. S. 2d 804) and in St. Agnes Cemetery v. State of New York (208 Mise. 171). In both of these cases the appropriation was subsequent to the 1948 amendment of section 10 of the Court of Claims Act. All concur. (Appeal from a judgment of the Court of Claims for claimant on a claim for permanent appropriation of realty.) Present — McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.